  Case 21-40512       Doc 2     Filed 04/09/21 Entered 04/09/21 08:02:25      Desc Main
                                   Document    Page 1 of 5



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 850
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

IN RE                                            §
                                                 §
TROPHY HOSPITALITY, LLC.                         §     Case no. 21-40512-11
                                                 §
                                                 §
                                                 §           CHAPTER 11
              DEBTOR                             §




                                APPLICATION FOR AUTHORITY
                              TO EMPLOY COUNSEL FOR DEBTOR

     NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
WRITTEN OBJECTION OR REQUEST FOR HEARING IS FILED WITH THE
UNITED STATES BANKRUPTCY CLERK, 660 N. CENTRAL EXPRESSWAY, THIRD
FLOOR, PLANO, TEXAS 75074, WITHIN TWENTY-ONE (21) DAYS FROM THE
DATE OF THE FILING OF THIS MOTION, UNLESS THE COURT, SUA SPONTE, OR
UPON TIMELY APPLICATION OF A PARTY IN INTEREST, SHORTENS OR
EXTENDS THE TIME FOR FILING SUCH OBJECTION OR REQUEST FOR
HEARING.
     IF NO OBJECTION OR REQUEST FOR HEARING IS TIMELY FILED, THE
MOTION SHALL BE DEEMED TO BE UNOPPOSED AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT. THE COURT RESERVES THE
RIGHT TO SET ANY MATTER FOR HEARING.


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Trophy Hospitality, LLC, Debtor in the above styled and numbered
   Case 21-40512        Doc 2    Filed 04/09/21 Entered 04/09/21 08:02:25              Desc Main
                                    Document    Page 2 of 5



cause, and pursuant to 11 U.S.C. § 327 files this its Application for Authority to Employ Counsel

for Debtor ("Application"), requesting the Court to enter an Order authorizing Debtor to employ

Eric A. Liepins and the law firm of Eric A. Liepins, P.C., (collectively hereinafter referred to as

the "Firm"), as counsel for the Debtor, and in support thereof would respectfully show unto the

Court as follows:

         1.     On or about April 8, 2021 Debtor filed its Voluntary Petition for relief under

Chapter 11 of the United States Bankruptcy Code and has continued in possession of its property

and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.

         2.     The Debtor believes a variety of legal matters exist as to the assets and liabilities

of the estate which require legal assistance.

         3.     Eric A. Liepins and the Firm have been chosen by Debtor in that they are

experienced in bankruptcy matters and have represented individuals and companies in numerous

proceedings before this Court and other bankruptcy courts.

         4.     Pursuant to Bankruptcy Rule 2014(a), the Affidavit of Eric A. Liepins is attached

hereto as Exhibit "A" and attests that the Firm does not presently or hold or represent any interest

adverse to the interest of the Debtor or this Estate and is disinterested within the meaning of 11

U.S.C. § 101(13) to the best of his knowledge, information, and belief.

         5.     The Firm has received a retainer of $5,000 plus the filing fee.

         6.     The Firm has agreed to represent the Debtor on the terms set forth in this

Application. The compensation to be paid to the Firm shall be based upon the following hourly

rates:

         Eric A. Liepins                               $275.00 per hour
  Case 21-40512        Doc 2     Filed 04/09/21 Entered 04/09/21 08:02:25              Desc Main
                                    Document    Page 3 of 5



       Paralegals and Legal Assistants                 $30.00-50.00 per hour

       These hourly rates are those regularly charged by the Firm in matters by the respective

partners, associates, paralegals, and legal assistants for legal services rendered in similar

bankruptcy matters. The hourly rates may be modified by the Firm in the ordinary course of their

business. The charges for such services are fair and reasonable and within the normal range for

services rendered in similar cases within the Eastern District of Texas. The Debtor has agreed to

reimburse the Firm for all reasonable out-of-pocket expenses incurred on the Debtor's behalf.

       7.      Debtor believes the employment of the Firm as counsel is in the best interest of

the bankruptcy estate. Further, the Debtor believes it is necessary to retain them immediately for

the purpose of orderly liquidating the assets, reorganizing the claims of the Estate and

determining the validity of claims asserted in the Estate.

       WHEREFORE, PREMISES CONSIDERED, Debtor, Trophy Hospitality, LLC.

respectfully prays this Honorable Court enter an Order approving the employment of Eric A.

Liepins and the law firm of Eric A. Liepins, P.C., as counsel for Debtor effective as of April 8,

2021, under the terms and conditions contained herein, and for such other and further relief, at

law or in equity, to which Debtor may show itself justly entitled.

                                               Respectfully submitted,



                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road, Suite 850
                                               Dallas, Texas 75251
                                               (972) 991-5591
                                               (972) 991-5788 - fax


                                               BY: /s/ Eric Liepins_____
                                                       ERIC A. LIEPINS, SBN 12338110
   Case 21-40512        Doc 2       Filed 04/09/21 Entered 04/09/21 08:02:25         Desc Main
                                       Document    Page 4 of 5




                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all to
all creditors and the United States Trustee, 110 College, Suite 300, Tyler, Texas 75702 United
States mail on this the 9th day of April 2021.

                                              __/s/ Eric Liepins______
                                              Eric A. Liepins


                                            EXHIBIT "A"

                  AFFIDAVIT PURSUANT TO BANKRUPTCY RULE 2014(a)

STATE OF TEXAS                  §

COUNTY OF DALLAS                §

        BEFORE ME, the undersigned authority, on this day personally appeared, ERIC A.

LIEPINS, being known to me to be the person whose name is subscribed to this Affidavit, and

after having been duly sworn, did depose and state the following:

        1.      "I am the sole shareholder with the law firm of Eric A. Liepins, P.C. (hereinafter

referred to as the "Firm"). I am fully authorized to make this Affidavit on behalf of the Firm.

This Affidavit is made and based upon personal knowledge of the matters contained herein, and

is true and correct.

        2.      This Affidavit is made pursuant to Bankruptcy Rule 2014(a) and is intended to

disclose the Firm's representation of and connections with the Debtor herein and creditors or

other parties-in-interest in this case.

        3.      Prior to making this Affidavit, the Firm conducted an internal conflicts check

designed to identify past or present relationships with any the Debtor or any creditors.

        4.      Prior to the engagement of the Firm to represent the Debtor in this proceeding, the
     Case 21-40512           Doc 2     Filed 04/09/21 Entered 04/09/21 08:02:25         Desc Main
                                          Document    Page 5 of 5



Firm had not previously represented the Debtor or any of its principals. The Firm does not

represent any creditors or parties in interest in this case, their respective attorneys and accountant,

the United States Trustee, or any person employed in the office of the United States Trustee , and

does not represent any other interest adverse to the Estate of the Debtor.

              6.      The Firm has been paid a retainer of $5,000 plus the filing fee



              FURTHER AFFIANT SAYETH NOT

                                            __/s/__Eric Liepins__
                                            Eric Liepins

        SUBSCRIBED AND SWORN TO BEFORE ME on this the 9th day of April 2021, by
the said Eric A. Liepins, to certify which witness my hand and official seal.


                                     /s/ Martha Esquino___
                                     Notary Public, in and for the
                                     State of Texas



:\...\\emplatty.aff
